DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s response filed on 3/22/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 11/2/2021 are hereby withdrawn. All previous rejections have been withdrawn in light of applicants claim amendments and arguments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Furthermore, it is noted that claim 3 was inadvertently left out of the 103 rejection over Ruegsegger and Nathanson in view of Guhasarkar in the previous office action mailed 11/2/2021. However, this limitation was fully considered. As stated in the action, Guhasarkar expressly describes the systemic infusion of AAV9-IFNβ vectors into the central nervous system as a method for treating highly invasive glioblastoma (Guhasarkar, abstract).
Claims 5, 7 and 24 have been canceled. Claim 27 is newly added. Claims 1 and 23 have been amended. Claims 1-4, 6 and 8-27 are pending. Claims 14-22 are currently withdrawn. Claims 1-4, 6 and 8-13 and 23-27 are the subject of the present Official action.  

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/654,645 filed on 4/9/2018, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted 4/9/2018. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruegsegger et al. "Aberrant association of misfolded SOD1 with Na+/K+ ATPase-α3 impairs its activity and contributes to motor neuron vulnerability in ALS." Acta neuropathologica 131.3 (2016): 427-451 (hereinafter Ruegsegger, reference of record) in view of Kirshenbaum et al. "Transgenic rescue of phenotypic deficits in a mouse model of alternating hemiplegia of childhood." neurogenetics 17.1 (2016): 57-63 (hereinafter Kirshenbaum, cited in applicants IDS). This rejection is newly applied. 
Ruegsegger investigated the aberrant association of misfolded SOD1 with sodium/potassium-transporting ATPase subunit alpha-3 (Na+/K+ ATPase-α3) and its role in contributing to motor neuron impairment in neurological disorders like ALS (amyotrophic lateral sclerosis) (Ruegsegger, abstract). Ruegsegger describes the use of ALS disease model mice which express 19.5% lower surface levels of Na+/K+ ATPase-α3 in spinal ventral horn slices when compared to wild type (WT) mice (Ruegsegger, pg 442 para 2). Ruegsegger describes experiments wherein lentiviral or adeno-associated viral (AAV) vectors like AAV6 containing nucleic acids encoding chimeric ATPase-α3 swap proteins are administered to the central nervous system of diseased model mice, which resulted in a 10% improvement in Na+/K+ ATPase-α3 activity in the case of the chimeric ATPase-α3 swap protein compared to the WT controls (Ruegsegger, pg 442 para 3 and Fig 7 description). Ruegsegger illustrates the ATPase-α3 swap protein AAV construct in Fig 8a, showing ITR and CMV promoter construct elements. Ruegsegger does not expressly describe the use of an endogenous ATP1A3 promoter (PATP1A3) as described in newly amended independent claims 1 and 23. 
Kirshenbaum describes the transgenic rescue of phenotypic deficits in a mouse model of altering hemiplegia of childhood (AHC). Kirshenbaum states that missense mutations in ATPase-α3 are the primary cause of AHC (Kirshenbaum, abstract).  Kirshenbaum shows that Myshkin mice carrying a wild-type Atpla3 transgene confers a 16% increase in brain specific total Na+/K+ ATPase-α3 activity showing significant phenotypic improvements when compared to non-transgenic Myshkin mice (Kirshenbaum, abstract and results). Kirshenbaum provides a description of the endogenous wild-type Atpla3 gene and its promoter (Kirshenbaum, intro last para). Kirshenbaum concludes that a relatively small increase in Na+/K+ ATPase-α3 activity has therapeutic effects in mouse models. Kirshenbaum suggests that interventions to increase the activity of wild-type ATPase-α3 in AHC patients should be investigated further (Kirshenbaum, abstract and discussion). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the endogenous PATP1A3 promoter described by Kirshenbaum into the AAV construct encoding ATP1A3 as descried by Ruegsegger for the targeted expression of ATP1A3 in neurons of the central nervous system. It would have been a matter of simple substitution of one known promoter element (CMV promoter as described by Ruegsegger) for another (PATP1A3 promoter as described by Kirshenbaum) to obtain predictable results. In particular, one would have been motivated to make this substitution in order to drive ATP1A3 expression using the native endogenous promoter, thus increasing clinical efficacy in treating ATP1A3 related diseases like AHC and ALS. One would have a reasonable expectation of success given the relative interchangeability of different promoters in AAV constructs. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 4, 6, 8, 23, 25 to have been prima facie obvious to at the time the invention was made.

Claims 2, 3, 9-13, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ruegsegger (supra) and Kirshenbaum (supra) as applied to claims 1, 4, 6, 8, 23, 25 above in further view of Guhasarkar et al. "A Walk on the Fine Line Between Reward and Risk: AAV-IFNβ Gene Therapy for Glioblastoma: A Dissertation." (2016) (hereinafter Guhasarkar, reference of record) and Gray et al. "Design and construction of functional AAV vectors." Adeno-Associated Virus. Humana Press, 2012. 25-46 (hereinafter Gray, reference of record). This rejection is newly applied.
A description of Ruegsegger and Kirshenbaum can be found above. Neither Ruegsegger nor Nathanson describe the use of AAV9 viral vectors, the use of a rabbit beta globin polyadenylation sequence (rBGpA), the explicit description of an expression cassette containing a Kozak and 3’-UTR polyadenylation sequence or a recombinant AAV vector comprising one of SEQ ID NO 2 (directed to AVV9 / PATP1A3-mCherry cDNA-rBGpA), SEQ ID NO 3 (PATP1A3-ATP1A3 cDNA-rBGpA), SEQ ID NO 4 (PCBh-ATP1A3 cDNA-rBGpA) or 5 (PhSyn-ATP1A3 cDNA-rBGpA). 
Guhasarkar describes the systemic infusion of AAV9-IFNβ vectors into the central nervous system as a method for treating highly invasive glioblastoma (Guhasarkar, abstract). Guhasarkar describes AAV9 viral constructs carrying a rabbit beta-globin polyadenylation (rBGpA) signal (Guhasarkar, Materials and methods – AAV Vector Design). Guhasarkar observed efficient transgene expression and high therapeutic efficacy in the central nervous system (Guhasarkar, Fig 4). 
It would have been prima facie obvious to one of ordinary skill in the art to use an AAV9 serotype viral vector as described by Guhasarkar instead of AAV6 as described by Ruegsegger for the delivery of ATP1A3 into the central nervous system. It would have been ‘obvious to try’ an AAV9 serotype viral vector since there are a finite number of identified AAV viral vector serotypes compatible with administration into the central nervous system. One would be motivated to try an AAV9 serotype with the method for delivering ATP1A3 identified in Ruegsegger since Guhasarkar shows that AAV9 is an effective vector platform for the systemic delivery into the central nervous system. One would have a reasonable expectation of success given the relative similarity between construct designs and methodologies for AAV9, AAV6 or rAAV2/1 serotypes. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to use a 3’-UTR sequence corresponding to rBGpA as described by Guhasarkar in the vector construct for transducing ATP1A3 using a  PhSyn promoter as described Ruegsegger in view of Kirshenbaum. It would have been a matter of combining prior art elements according to known methods to yield predictable results since Guhasarkar shows rBGpA is an effective 3’-UTR sequence for expression in the central nervous system. One would be motivated to make this combination given the relatively small size and proven effectiveness of the 127 bp rBGpA 3’-UTR sequence in AAV9 mediated gene therapy into the central nervous system as shown by Guhasarkar. One would have a reasonable expectation of success given the relative interchangeability of 3’-UTR elements into AAV vector constructs. Furthermore, the inclusion of a Kozak and 3’-UTR polyadenylation sequence are standard elements in an AAV expression construct as shown by Gray (Gray, Fig 1 and pg 27). 
It is noted that SEQ ID 3 corresponds to “AAV9/PhSyn-ATP1A3 cDNA-rBGpA”. Since all of the elements of this sequence were known in the prior art PATP1A3 (by Kirshenbaum), ATP1A3 (by Ruegsegger) and AAV9/rBGpA (by Guhasarkar) and there exists motivation to combine along with a reasonable expectation of success, the 3729 bp SEQ ID 3 is considered prima facie obvious in light of the cited prior art. A similar rationale applies to the recombinant vectors identified in SEQ ID Nos 4 and 5, which only differ in the promoter used.  
Furthermore, the inclusion of an mCherry reporter gene as described in SEQ ID NO 2 would have been prima facie obvious to one of ordinary skill in the art since Guhasarkar expressly used a construct encoding a mcherry reporter gene (Guhasarkar, Materials and methods, cell culture). It would have been obvious to try mCherry with a reasonable expectation of success since it is a known reporter gene useful for determining transgene expression and localization. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the elected invention to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699